DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicants amended the claims to recite the composition comprising from about 6% of a surfactant.

The applicants have not indicated which part of the original disclosure supports the referenced limitation. The examiner was not able to find the support for the entire claimed range in the original disclosure.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8 and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masters et al (US 2012/0295831, which incorporates the teaching of US 5,637,758) in view of any of Littau et al (US 2006/0204467), Smith et al (US 2003/0148911), Ghosh et al (US 2006/0123562) and Chen (UIS 2008/0245395) and in view of GB 1317518.

Masters teach a composition and a method application of the composition by spraying.
The composition comprises the ingredients as claimed in the concentrations, which envisage the ranges disclosed by the claims.
Masters et al do not specifically exemplify hydrogen peroxide as the antimicrobial agent. Masters et al also fail to exemplify the use of octanohydroxamic acid.
As to hydrogen peroxide:

It would have been obvious to an ordinary artisan at the time the invention was filed to use the antimicrobial agents disclosed by Littau et al, Smith et al, Ghosh et al and Chen instead of or together with the agents disclosed by Masters et al since Littau et al, Smith et al, Ghosh et al and Chen teach such agents as known to be used as analogs/alternatives to the agents disclosed by Masters et al.
As to octanohydroxamic acid:
GE 1317518 teaches that it was known that inclusion of the referenced acid improves antimicrobial activity of the compositions.
It would have been obvious to an ordinary artisan at the time the invention was filed to include octanohydroxamic acid in the composition/method of Masters et al in order to improve antimicrobial activity of the compostion.
As to the limitations requiring the composition been free of C12 amide:
Masters et al teach the specifically claimed N,N-dimethyloctanamide  and N,N-dimethyl-decanamide (Steposol ®  M8-10) as preferred and exemplifies the compositions, which do not contain C12 amides. See at least [0023] and the Examples.
As to the limitation requiring at least 75% of water:
Masters et al teach ready-to-use composition with a dilution range, which clearly envisages the claimed concentration of water. See at least [0009], [0013], [0040]. 


Since Masters et al teach the use of the composition in spraying applications, the presence of the composition in the spray dispenser is inherent.
See entire document, especially the disclosure at [0004-13], [0016-48], claims.

AS to claim 21:
Modified Masters et al as applied above teaches the claimed method except for the specific recitation of the contact time.
However, since Masters et al teach application of the composition for cleaning and as a pre-soaking composition it would have been obvious to an ordinary artisan at the time the invention was filed to find a time needed for proper cleaning/pre-soaking by routine experimentation since the action time of the active composition is a result effective variable.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8 and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9, 15-20 of US Patent No 10,696,930. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the referenced application disclose limitations of the instant claims and because the limitations of the claims of the referenced application are disclosed by or obvious over the instant claims.

Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive.
The applicants amended the claims.
The applicants allege that the amendment obviated the rejections under 35 USC 112 made in the previous rejection and that the claims are now in compliance with the requirements of 35 USC 112.
This is not persuasive because the amended claims are not supported by the original disclosure for the reasons presented in the rejection made under 35 USC 112(a) above.

The applicants amended the claims and alleged that the compositions of the applied documents are not as effective as those presently claimed.
The applicants allege that Examples demonstrate unexpected results.
The applicants failed to specifically point out how the language of the claims patentably distinguishes them from the references.

The referenced Examples are neither commensurate in scope with the claims nor provide 
The referenced Examples do not provide comparison between the claimed invention and the closest prior art.
A mere statements made by the applicants are not sufficient to overcome the applied rejections.
In contrast to the applicants unsupported statements the amended claims are obvious over the applied documents for the reasons presented in the rejections.
Further, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Further, applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

The applicants asked to hold the double patenting rejection, which has been applied in the previous Office action, in abeyance. 
The double patenting rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711